IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-73,022-02


                      EX PARTE DEWAYLON T. WILLIAMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 987446-A IN THE 339TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

secure his right to appeal. The trial court made findings that Applicant should be granted an out-of-

time appeal. Ex parte Axel, 757 S.W.2d 369, 374 (Tex. Crim. App. 1988).

        The trial court has determined that counsel failed to timely file a notice of appeal or secure
                                                                                                     2



Applicant’s right of appeal. We find that Applicant is entitled to the opportunity to file an out-of-

time appeal of the judgment of conviction in Cause No. 987446 from the 339th District Court of

Harris County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of

the issuance of this opinion, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 20, 2015
Do not publish